Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into effective as of
April 30, 2008 (the “Effective Date”) between (i) Heelys, Inc., a Delaware
corporation (the “Company”) and (ii) Patrick F. Hamner (the “Consultant”).  The
Company and the Consultant are collectively referred to herein as the “Parties.”

 

WHEREAS, Consultant is a Director of the Company;

 

WHEREAS, Consultant is a past Chairman of the Board of the Company, and an
immediate past Senior Vice President of the Company;

 

WHEREAS, the Consultant was employed with the Company pursuant to that
EMPLOYMENT AGREEMENT, INCLUDING AGREEMENT TO ARBITRATE, NON-COMPETITION
AGREEMENT AND NON-DISCLOSURE AGREEMENT entered into in September 2006 and
effective as of May 19, 2006, as amended by that certain FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT, INCLUDING AGREEMENT TO ARBITRATE, NON-COMPETITION
AGREEMENT AND NON-DISCLOSURE AGREEMENT dated as of April 11, 2007 (the
“Employment Agreement”);

 

WHEREAS, the Parties hereby stipulate and agree that Consultant’s employment
with the Company pursuant to the Employment Agreement will terminate based upon
Consultant’s resignation effective as of April 30, 2008 (the “Resignation
Date”);

 

WHEREAS, the Parties stipulate and acknowledge that by virtue of this Agreement,
the Parties are generally waiving and releasing all post-employment rights and
obligations provided for in the Employment Agreement, except as otherwise stated
herein, in exchange for the good and valuable consideration provided for in this
Agreement;

 

NOW, THEREFORE, Consultant and the Company hereby agree as follows:

 


1.             INDEPENDENT CONTRACTOR.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE COMPANY HEREBY ENGAGES THE CONSULTANT AS AN INDEPENDENT
CONTRACTOR TO PERFORM THE SERVICES SET FORTH HEREIN, AND THE CONSULTANT HEREBY
ACCEPTS SUCH ENGAGEMENT.  THIS AGREEMENT DOES NOT CREATE AN EMPLOYMENT
RELATIONSHIP, AND NOTHING ABOUT THIS AGREEMENT SHALL BE CONSTRUED TO RENDER
CONSULTANT AN EMPLOYEE OF THE COMPANY FOR ANY PURPOSE.  FURTHER, NOTHING ABOUT
THIS AGREEMENT SHALL BE CONSTRUED TO RENDER CONSULTANT A PARTNER OR JOINT
VENTURER WITH THE COMPANY FOR ANY PURPOSE.  THE CONSULTANT IS AND SHALL REMAIN
AN INDEPENDENT CONTRACTOR IN HIS RELATIONSHIP TO THE COMPANY.


 


A.             NO INSURANCE OR BENEFITS.  THE COMPANY WILL NOT BE LIABLE FOR,
AND WILL NOT PROVIDE CONSULTANT WITH COVERAGE OR COMPENSATION FOR, HEALTH,
DENTAL, DISABILITY, UNEMPLOYMENT, ACCIDENT, LIFE, OR WORKER’S COMPENSATION
INSURANCE, OR ANY OTHER INSURANCE NOT EXPRESSLY STATED IN THIS AGREEMENT, UNLESS
REQUIRED BY LAW.  THE COMPANY WILL NOT BE LIABLE FOR, AND WILL NOT PROVIDE
CONSULTANT WITH, VACATION PAY, SICK LEAVE PAY, RETIREMENT BENEFITS, SOCIAL
SECURITY PAY, OR ANY OTHER BENEFITS NOT EXPRESSLY STATED IN THIS AGREEMENT,
UNLESS REQUIRED BY LAW.


 


B.             CONTROL.  CONSULTANT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO
CONTROL AND EXERCISE DISCRETION AS TO THE MANNER AND MEANS BY WHICH SERVICES
UNDER THIS AGREEMENT ARE TO BE PERFORMED.  THE COMPANY SHALL CONTROL THE
EXPECTED RESULTS OF SUCH SERVICES TO ENSURE CONFORMITY WITH ITS REQUIREMENTS. 
THE PARTIES ACKNOWLEDGE THAT THE RESULT OF CONSULTANT’S SERVICES UNDER THIS
AGREEMENT IS THE PRIMARY FACTOR BARGAINED FOR BY THE PARTIES.  FOR THAT PURPOSE,
THE CONSULTANT SHALL PROVIDE REPORTS TO THE COMPANY AS REASONABLY REQUESTED. 
CONSULTANT SHALL OBTAIN THE


 


1

--------------------------------------------------------------------------------



 


APPROVAL OF THE COMPANY BEFORE COMMENCING ANY NEW PROJECT UNDER THIS AGREEMENT. 
CONSULTANT SHALL BE RESPONSIBLE FOR OBTAINING, AT CONSULTANT’S EXPENSE, ALL
LICENSES AND PERMITS, AND ANY INSURANCE, REQUIRED FOR THE PERFORMANCE OF HIS
SERVICES HEREUNDER.


 


C.             TAXES.  UNDER THIS AGREEMENT, CONSULTANT SHALL BE TREATED AS AN
INDEPENDENT CONTRACTOR AND NOT AS AN EMPLOYEE FOR FEDERAL TAX PURPOSES AND FOR
ALL OTHER TAX PURPOSES.  CONSULTANT SHALL BE SOLELY RESPONSIBLE FOR PAYMENT OF
ANY AND ALL APPLICABLE TAXES, PENALTIES, AND INTEREST WITH REGARD TO PAYMENTS
MADE IN ACCORDANCE WITH THIS AGREEMENT, AND CONSULTANT SHALL INDEMNIFY THE
COMPANY AGAINST, AND HOLD IT HARMLESS FROM, ANY AND ALL TAXES, PENALTIES, AND
INTEREST ASSESSED BY ANY TAXING AUTHORITY AS A RESULT OF PAYMENTS MADE IN
ACCORDANCE WITH THIS AGREEMENT.  THE COMPANY SHALL HAVE NO DUTY OR OBLIGATION TO
MAKE ANY WITHHOLDING AS PART OF SUCH PAYMENTS.


 


2.             SERVICES.


 


A.             M&A AND OTHER SERVICES.  UNDER THIS AGREEMENT, CONSULTANT SHALL
PERFORM SERVICES (I) RELATING TO CONSULTING ABOUT MERGERS AND ACQUISITIONS (“M&A
CONSULTING”); AND (II) RELATING TO SUCH OTHER MATTERS AS AGREED UPON BY THE
PARTIES.  THE CONSULTANT SHALL REPORT TO THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY (THE “CEO”) OR THE CEO’S DESIGNEE.  THE SERVICES TO BE PROVIDED BY
CONSULTANT PURSUANT TO THIS AGREEMENT MAY BE AMENDED OR SUPPLEMENTED FROM TIME
TO TIME BY THE WRITTEN AGREEMENT OF THE PARTIES, WITHOUT OTHERWISE AFFECTING
THIS AGREEMENT.


 


B.             LITIGATION SUPPORT.  THE CONSULTANT SHALL COOPERATE FULLY WITH
THE COMPANY, SPECIFICALLY INCLUDING ANY ATTORNEY RETAINED BY THE COMPANY OR ITS
AFFILIATES, IN CONNECTION WITH THE PROSECUTION OR DEFENSE OF ANY PENDING OR
FUTURE LITIGATION, ARBITRATION, BUSINESS, OR INVESTIGATORY MATTER.  SUCH
COOPERATION MAY INCLUDE, BUT SHALL NOT BE LIMITED TO, THE CONSULTANT MAKING
HIMSELF AVAILABLE FOR INTERVIEWS BY ANY SUCH ATTORNEY, AND PROVIDING DIRECTION,
DOCUMENTS AND/OR INFORMATION TO THE EXTENT FEASIBLE.  WHEN FEASIBLE, THE COMPANY
WILL PROVIDE CONSULTANT WITH REASONABLE NOTICE OF THE NEED FOR SUCH ASSISTANCE,
TO SCHEDULE SUCH ASSISTANCE IN SUCH A MANNER AS NOT TO INTERFERE WITH ANY
EMPLOYMENT OBTAINED BY THE CONSULTANT.


 


3.             TERM AND TERMINATION.


 


A.             TERM.  THE TERM OF THIS AGREEMENT IS TWENTY-SIX (26) MONTHS FROM
THE EFFECTIVE DATE (THE “TERM”).  THIS AGREEMENT WILL TERMINATE OF ITS OWN
ACCORD AND WITHOUT PRIOR NOTICE AT THE CONCLUSION OF THE TERM, WITHOUT ANY
FURTHER ACTION REQUIRED BY EITHER PARTY, UNLESS TERMINATED EARLIER AS PROVIDED
HEREIN, OR UNLESS THE PARTIES RENEW OR EXTEND THIS AGREEMENT BY SEPARATE WRITTEN
ADDENDUM.


 


B.             CAUSE TERMINATION.  THE COMPANY MAY TERMINATE THIS AGREEMENT AT
ANY TIME WITHOUT NOTICE, FOR CAUSE.  FOR THE PURPOSE OF THIS PARAGRAPH, “CAUSE”
SHALL MEAN (I) CONSULTANT’S FELONY CONVICTION; (II) CONSULTANT’S THEFT,
MISAPPROPRIATION AND/OR MISDIRECTION OF COMPANY FUNDS AND/OR PROPERTY;
(III) CONSULTANT’S MISAPPROPRIATION AND/OR MISDIRECTION OF COMPANY BUSINESS
OPPORTUNITIES; AND/OR (IV) CONSULTANT’S MATERIAL VIOLATION OF THIS AGREEMENT;
PROVIDED, HOWEVER, THAT WITH RESPECT TO CLAUSES (III) AND (IV) OF THIS
PARAGRAPH, IF THE CAUSE IN ISSUE IS SUSCEPTIBLE TO CURE, THEN COMPANY SHALL
PROVIDE CONSULTANT WITH ADVANCE WRITTEN NOTICE OF SUCH CAUSE, AND A FIFTEEN (15)
DAY PERIOD TO CURE OR REMEDY SUCH CAUSE; PROVIDED FURTHER, THAT THE BOARD OF
COMPANY SHALL HAVE THE SOLE DISCRETION TO DETERMINE WHETHER SUCH CAUSE IS
SUBJECT TO CURE, AND IF SO, WHETHER THE CONSULTANT SUCCESSFULLY EFFECTED A CURE
FOLLOWING NOTICE.  TERMINATION OF THIS AGREEMENT FOR CAUSE SHALL INCLUDE THE
IMMEDIATE AND PROSPECTIVE TERMINATION OF ANY FURTHER PAYMENTS OR OTHER
CONSIDERATION RECITED IN PARAGRAPH 4 OF THIS AGREEMENT (INCLUDING SUBPARTS).


 


 


2

--------------------------------------------------------------------------------



 


C.             DEATH OR DISABILITY.  UPON CONSULTANT’S DISABILITY (AS DEFINED IN
PARAGRAPH 5.B. OF THE EMPLOYMENT AGREEMENT) OR DEATH:  (I) THE COMPANY MAY
IMMEDIATELY AND PROSPECTIVELY TERMINATE ANY FURTHER PAYMENTS OR OTHER
CONSIDERATION RECITED IN PARAGRAPHS 4.B., 4.C., 4.D., AND/OR 4.E. OF THIS
AGREEMENT, BY WRITTEN NOTICE TO CONSULTANT OR HIS ESTATE OR GUARDIAN, AS
APPLICABLE EXCEPT THAT ANY CONSIDERATION EARNED AND/OR BILLED PRIOR TO THE DATE
OF DISABILITY OR DEATH, BUT NOT YET PAID, SHALL BE PAID IN THE NORMAL COURSE
WHEN DUE; AND (2) THE COMPANY SHALL NOT BE RELIEVED FROM THE OBLIGATION TO PAY
THE M&A CONSULTING FEE AS REQUIRED BY PARAGRAPH 4.A. OF THIS AGREEMENT, TO
CONSULTANT OR HIS ESTATE OR GUARDIAN, AS APPLICABLE, PROVIDED, HOWEVER, THAT
SUCH M&A CONSULTING FEE SHALL BE REDUCED TO THE AMOUNT OF TWO HUNDRED THIRTY-ONE
THOUSAND AND NO/100 DOLLARS ($231,000.00), AND COMPANY SHALL NOT BE REQUIRED TO
PAY IN EXCESS OF THAT REDUCED AMOUNT.


 


D.             INFORMATION RETURN.  UPON TERMINATION OF THIS AGREEMENT FOR ANY
REASON, CONSULTANT SHALL IMMEDIATELY RETURN ALL COMPANY PROPERTY, DOCUMENTS AND
BUSINESS INFORMATION TO THE COMPANY, AS DIRECTED.


 


4.             CONSIDERATION.


 


A.             M&A CONSULTING FEE.  THE COMPANY SHALL PAY CONSULTANT THE TOTAL
SUM OF TWO HUNDRED AND SIXTY-NINE THOUSAND, FIVE HUNDRED AND NO/100 DOLLARS
($269,500.00) FOR M&A CONSULTING UNDER THIS AGREEMENT (THE “M&A CONSULTING
FEE”).  THE M&A CONSULTING FEE WILL BE PAID OUT OVER A TWENTY-FIVE (25) MONTH
PERIOD, IN MONTHLY INSTALLMENTS OF TEN THOUSAND, SEVEN HUNDRED AND EIGHTY
DOLLARS AND NO/100 ($10,780.00), WITH THE FIRST PAYMENT TO BE MADE ON JUNE 30,
2008 AND THE LAST PAYMENT TO BE MADE ON JUNE 30, 2010.


 


B.             SUCCESS FEE.  THE COMPANY SHALL PAY CONSULTANT A FEE FOR
ORIGINATING MERGER AND ACQUISITION TRANSACTIONS THAT ARE CONSUMMATED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES (THE “SUCCESS FEE”), AS FOLLOWS:


 


I.              THE COMPANY SHALL PAY CONSULTANT A FEE EQUAL TO 3% OF THE FIRST
$1 MILLION, 2% OF THE SECOND $1 MILLION, AND 1% OF EVERY $1 MILLION ABOVE THE
FIRST $2 MILLION, BASED ON THE TOTAL VALUE (AS DEFINED BELOW) OF EACH
TRANSACTION THAT CONSULTANT ORIGINATES:  (A) BETWEEN APRIL 30, 2008 AND JUNE 30,
2010, FOR THOSE TRANSACTIONS THAT CLOSE PRIOR TO JUNE 30, 2011; AND/OR (B) PRIOR
TO APRIL 30, 2008, BUT WITH NO DETAILED FINANCIAL INFORMATION SUBMITTED, THAT
CLOSE PRIOR TO JUNE 30, 2011.  THE “TOTAL VALUE” OF A TRANSACTION IS DETERMINED
BY THE AMOUNT OF CASH PAID BY THE COMPANY OR ITS SUBSIDIARY, THE MERCHANTABLE
SECURITIES OR EQUITY INSTRUMENTS ISSUED BY THE COMPANY OR ITS SUBSIDIARY, THE
AMOUNT OF DEBT INSTRUMENTS ISSUED BY THE COMPANY OR ITS SUBSIDIARY, AND/OR THE
PRINCIPAL AMOUNT OF INDEBTEDNESS FOR BORROWED MONEY ASSUMED BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES IN CONNECTION WITH A TRANSACTION, IN EACH CASE IN
CONNECTION WITH ANY SUCH TRANSACTION; PROVIDED, HOWEVER, THAT ANY CONTINGENT
PORTION OF ANY SUCH CONSIDERATION PAYABLE IN CONNECTION WITH ANY SUCH
TRANSACTION SHALL BE DETERMINED AND ANY FEE RELATED THERETO SHALL BE PAID IF AND
WHEN SUCH CONTINGENT FUTURE PAYMENT OBLIGATIONS ARISE, AND ALL OTHER FEES DUE
SHALL BE PAID WITHIN FIFTEEN (15) DAYS OF CLOSING OF THE TRANSACTION, FOR
PURPOSES OF THIS PARAGRAPH AND PARAGRAPH 4.B.II. OF THIS AGREEMENT.


 


II.             THE COMPANY SHALL PAY CONSULTANT A FEE OF 1.5% OF THE FIRST $1
MILLION, 1% OF THE SECOND $1 MILLION, AND 0.5% OF EVERY $1 MILLION ABOVE THE
FIRST $2 MILLION, OF THE


 


3

--------------------------------------------------------------------------------



 


TOTAL VALUE OF EACH TRANSACTION THAT CONSULTANT ORIGINATES PRIOR TO APRIL 30,
2008, WITH DETAILED FINANCIAL INFORMATION SUBMITTED, THAT CLOSE PRIOR TO
JUNE 30, 2011.


 


C.             LITIGATION SUPPORT FEE.  THE COMPANY SHALL PAY THE CONSULTANT A
FEE OF ONE HUNDRED AND TWENTY-FIVE DOLLARS AND NO/100 ($125.00) PER HOUR, UP TO
A MAXIMUM OF ONE THOUSAND DOLLARS AND NO/100 ($1,000.00) PER DAY, FOR RENDERING
LITIGATION SUPPORT SERVICES AS DESCRIBED IN PARAGRAPH 2.B. OF THIS AGREEMENT
(THE “LITIGATION SUPPORT FEE”), IN ADDITION TO EXPENSE REIMBURSEMENT AS PROVIDED
IN PARAGRAPH 5 OF THIS AGREEMENT.  THE COMPANY WILL PAY THE LITIGATION SUPPORT
FEE ONLY FOR ACTUAL TIME BILLED BY THE CONSULTANT TO THE COMPANY FOR LITIGATION
SUPPORT AS DESCRIBED IN PARAGRAPH 2.B. OF THIS AGREEMENT.


 


D.             OTHER MATTERS FEE.  THE COMPANY SHALL PAY THE CONSULTANT A FEE OF
ONE HUNDRED AND TWENTY-FIVE DOLLARS AND NO/100 ($125.00) PER HOUR, UP TO A
MAXIMUM OF ONE THOUSAND DOLLARS AND NO/100 ($1,000.00) PER DAY, FOR RENDERING
M&A RELATED SERVICES NOT ORIGINATED BY CONSULTANT, AND OTHER SERVICES NOT
INCLUDED IN M&A CONSULTING AND LITIGATION SUPPORT (“OTHER MATTERS FEE”), IN
ADDITION TO EXPENSE REIMBURSEMENT AS PROVIDED IN PARAGRAPH 5 OF THIS AGREEMENT. 
THE COMPANY WILL PAY THE OTHER MATTERS FEE ONLY FOR ACTUAL TIME BILLED BY THE
CONSULTANT TO THE COMPANY FOR WORKING ON OTHER MATTERS IN ACCORDANCE WITH THIS
AGREEMENT.


 


E.             COBRA PREMIUM REIMBURSEMENT.  FOLLOWING THE RESIGNATION DATE,
DURING THE REQUIRED PERIOD OF CONTINUATION COVERAGE WITHIN THE MEANING OF CODE
§4980B(F)(2)(B)(I)(I), CONSULTANT SHALL BE REIMBURSED BY THE COMPANY WITHIN FIVE
(5) DAYS OF EACH PAYMENT BY CONSULTANT OF THE MONTHLY PREMIUM PAYABLE TO
CONTINUE COVERAGE OF CONSULTANT AND HIS DEPENDENTS UNDER THE COMPANY’S GROUP
HEALTH PLAN OR PLANS, IN AN AMOUNT EQUAL TO THE AMOUNT OF THAT MONTHLY PREMIUM
PAYABLE BY CONSULTANT FOR SUCH CONTINUATION COVERAGE.


 


5.             EXPENSE REIMBURSEMENT.  THE COMPANY SHALL REIMBURSE CONSULTANT
FOR CONSULTANT’S REASONABLE TRAVEL, MEAL, ENTERTAINMENT, COMMUNICATION, AND
OTHER BUSINESS EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE OF
CONSULTING SERVICES AND LITIGATION SUPPORT UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, THAT CONSULTANT SHALL BILL THE COMPANY FOR SUCH EXPENSES WITHIN
FORTY-FIVE (45) DAYS OF EXPENDITURE, AND THAT ON A NOT LESS THAN MONTHLY BASIS,
CONSULTANT SHALL PROVIDE THE COMPANY WITH A WRITTEN ACCOUNTING OF SUCH EXPENSES
TOGETHER WITH SUCH SUPPORTING DOCUMENTATION AND OTHER SUBSTANTIATION OF
REIMBURSABLE EXPENSES AS WILL CONFORM TO INTERNAL REVENUE SERVICE REQUIREMENTS.


 


6.             E-MAIL USAGE.  DURING THE FIRST SIXTY (60) DAYS OF THE TERM OF
THIS AGREEMENT, THE CONSULTANT MAY RETAIN AND USE HIS COMPANY E-MAIL ACCOUNT AND
INTERNET ACCESS, SUBJECT TO COMPANY POLICY AND PRACTICE REGULATING E-MAIL AND
INTERNET USAGE.


 


7.             MUTUAL GENERAL RELEASES.


 


A.             CONSULTANT, INDIVIDUALLY, AND ON BEHALF OF, AS APPLICABLE,
CONSULTANT’S CURRENT, FORMER, AND SUCCESSOR ATTORNEYS, REPRESENTATIVES,
GUARDIANS, HEIRS, ASSIGNS, SUCCESSORS, EXECUTORS, ADMINISTRATORS, INSURERS,
SERVANTS, AGENTS, EMPLOYEES, AFFILIATES, AND ENTITIES DOES HEREBY GENERALLY
RELEASE, ACQUIT, AND DISCHARGE THE COMPANY, AND AS APPLICABLE, ITS RESPECTIVE
CURRENT, FORMER, AND SUCCESSOR OFFICERS, EMPLOYEES, AGENTS, ATTORNEYS, ASSIGNS,
REPRESENTATIVES, DIRECTORS, SHAREHOLDERS, OWNERS, SERVANTS, ADMINISTRATORS,
INSURERS, PARENTS, SUBSIDIARIES, AFFILIATES, AND RELATED CORPORATIONS, FIRMS,
ASSOCIATIONS, PARTNERSHIPS, AND ENTITIES, SPECIFICALLY INCLUDING THE OTHER
HEELYS RELEASEES (AS DEFINED BELOW), FROM ANY AND ALL CLAIMS AND CONTROVERSIES
(AS DEFINED BELOW), INCLUDING WITHOUT LIMITATION, ANY AND ALL OBLIGATIONS UNDER
THE EMPLOYMENT AGREEMENT; PROVIDED, HOWEVER, THAT NOTHING IN THIS AGREEMENT WILL
BE


 


4

--------------------------------------------------------------------------------



 


CONSIDERED A RELEASE OF CONSULTANT’S CLAIMS, IF ANY, FOR VESTED EMPLOYMENT
BENEFITS PURSUANT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AS
AMENDED, WORKER’S COMPENSATION INSURANCE COVERAGE, UNEMPLOYMENT INSURANCE
COVERAGE, AND/OR THE COMPANY’S BREACH OF THIS AGREEMENT.


 


B.             THE COMPANY DOES HEREBY GENERALLY RELEASE, ACQUIT, AND DISCHARGE
THE CONSULTANT, INDIVIDUALLY, AND AS APPLICABLE, CONSULTANT’S CURRENT, FORMER,
AND SUCCESSOR ATTORNEYS, REPRESENTATIVES, GUARDIANS, HEIRS, ASSIGNS, SUCCESSORS,
EXECUTORS, ADMINISTRATORS, INSURERS, SERVANTS, AGENTS, EMPLOYEES, AFFILIATES,
AND ENTITIES, FROM ANY AND ALL CLAIMS AND CONTROVERSIES; PROVIDED, HOWEVER, THAT
NOTHING IN THIS AGREEMENT WILL BE CONSIDERED A RELEASE OF THE COMPANY’S CLAIMS,
IF ANY, FOR THE CONSULTANT’S BREACH OF THIS AGREEMENT.


 


C.             NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE COMPANY’S
OBLIGATIONS TO CONSULTANT UNDER THAT CERTAIN INDEMNIFICATION AGREEMENT,
EFFECTIVE AUGUST 31, 2006 (THE “INDEMNIFICATION AGREEMENT”), AND THIS AGREEMENT
ARE NOT RELEASED, ARE NOT AFFECTED, AND EXPRESSLY SURVIVE THE RELEASE HEREIN IN
ALL RESPECTS.  SIMILARLY, THE COMPANY’S INDEMNIFICATION OBLIGATIONS TO
CONSULTANT UNDER HEELYS, INC.’S ARTICLES OF INCORPORATION AND BYLAWS OR AT LAW
ARE NOT RELEASED, ARE NOT AFFECTED, AND EXPRESSLY SURVIVE THE RELEASE HEREIN. 
AS OF THE EFFECTIVE DATE OF THIS AGREEMENT, TO THE COMPANY’S KNOWLEDGE,
CONSULTANT HAS FULLY COMPLIED WITH THE INDEMNIFICATION AGREEMENT.


 


8.             DEFINITIONS.


 


A.             FOR THE PURPOSES OF THIS AGREEMENT, THE TERM “OTHER HEELYS
RELEASEES” MEANS ALL AFFILIATES OF THE COMPANY AND ALL OF THEIR RESPECTIVE
OFFICERS AND DIRECTORS.


 


B.             FOR THE PURPOSE OF THIS AGREEMENT, THE TERM “CLAIMS AND
CONTROVERSIES” MEANS THE FOLLOWING:  ALL CLAIMS, DEBTS, DAMAGES, DEMANDS,
LIABILITIES, BENEFITS, SUITS IN EQUITY, COMPLAINTS, GRIEVANCES, OBLIGATIONS,
PROMISES, AGREEMENTS, RIGHTS, CONTROVERSIES, COSTS, LOSSES, REMEDIES, ATTORNEYS’
FEES AND EXPENSES, BACK PAY, FRONT PAY, SEVERANCE PAY, PERCENTAGE RECOVERY,
INJUNCTIVE RELIEF, LOST PROFITS, EMOTIONAL DISTRESS, MENTAL ANGUISH, PERSONAL
INJURIES, LIQUIDATED DAMAGES, PUNITIVE DAMAGES, DISABILITY BENEFITS, FRAUD,
INTEREST, EXPERT FEES AND EXPENSES, REINSTATEMENT, OTHER COMPENSATION, SUITS,
APPEALS, ACTIONS, AND CAUSES OF ACTION, OF WHATEVER KIND OR CHARACTER,
INCLUDING, BUT NOT LIMITED TO, ANY DISPUTE, CLAIM, CHARGE, OR CAUSE OF ACTION
ARISING UNDER THE CIVIL RIGHTS ACT OF 1964, TITLE VII, 42 U.S.C. §§ 2000E ET
SEQ., AS AMENDED (INCLUDING THE CIVIL RIGHTS ACT OF 1991), THE CIVIL RIGHTS ACT
OF 1866, 42 U.S.C. §§ 1981 ET SEQ., AS AMENDED, THE EQUAL PAY ACT, 29 U.S.C. §§
201 ET SEQ., AS AMENDED, THE AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C.
§§ 12101 ET SEQ., AS AMENDED, THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29
U.S.C. §§ 621 ET SEQ., AS AMENDED, THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, 29 U.S.C. §§ 1001 ET SEQ., AS AMENDED, THE FAIR LABOR STANDARDS ACT OF
1938, 29 U.S.C. §§ 201 ET SEQ., AS AMENDED, THE FAMILY AND MEDICAL LEAVE ACT, 29
U.S.C. §§ 2601 ET SEQ., AS AMENDED, THE LABOR MANAGEMENT RELATIONS ACT, 29
U.S.C. §§ 141 ET SEQ., AS AMENDED, THE EMPLOYEE POLYGRAPH PROTECTION ACT, 29
U.S.C. §§ 2001 ET SEQ., AS AMENDED, RICO, 18 U.S.C. §§ 1961 ET SEQ., AS AMENDED,
THE OCCUPATIONAL SAFETY AND HEALTH ACT, 29 U.S.C. §§ 651 ET SEQ., AS AMENDED,
THE TEXAS DISCRIMINATION, RETALIATION, AND WRONGFUL DISCHARGE LAWS, INCLUDING
WITHOUT LIMITATION TEX. LAB. CODE §§ 21.001 ET SEQ., 451.001, AND 411.082, AS
AMENDED, TEX. CIV. PRAC. & REM. CODE § 122.001, AS AMENDED, TEX. GOV’T. CODE §§
431.005, 431.006, 554.001, AND 554.002, AS AMENDED, TEX. ELEC. CODE §§ 253.102,
276.001, AND 276.004, AS AMENDED, AND TEX. HEALTH & SAFETY CODE §§ 81.102 AND
165.002, AS AMENDED, THE TEXAS PAY DAY LAWS, INCLUDING WITHOUT LIMITATION TEX.
LAB. CODE §§ 61.001 ET SEQ. AND 62.001 ET SEQ., AS AMENDED, AND ALL OTHER
CONSTITUTIONAL, FEDERAL, STATE, LOCAL, AND MUNICIPAL LAW CLAIMS, WHETHER
STATUTORY, REGULATORY, COMMON LAW OR OTHERWISE,


 


5

--------------------------------------------------------------------------------



 


ARISING OUT OF OR RELATING TO ANY AND ALL DISPUTES NOW EXISTING BETWEEN
CONSULTANT AND THE COMPANY, WHETHER RELATED TO OR IN ANY WAY GROWING OUT OF,
RESULTING FROM, OR TO RESULT FROM THE CONSULTANT’S EMPLOYMENT WITH THE COMPANY
AND/OR TERMINATION OR RESIGNATION FROM EMPLOYMENT WITH THE COMPANY, FOR OR
BECAUSE OF ANY MATTER OR THING DONE, OMITTED, OR ALLOWED TO BE DONE BY, THE
CONSULTANT, THE COMPANY OR THE OTHER HEELYS RELEASEES, FOR ANY INCIDENTS,
INCLUDING THOSE PAST AND PRESENT, WHICH EXISTED AT ANY TIME PRIOR TO AND/OR
CONTEMPORANEOUSLY WITH THE EFFECTIVE DATE OF THIS AGREEMENT, INCLUDING ALL PAST,
PRESENT, AND FUTURE DAMAGES, INJURIES, COSTS, EXPENSES, FEES, EFFECTS, AND
RESULTS IN ANY WAY RELATED TO OR CONNECTED WITH SUCH INCIDENTS.


 


9.             STATEMENT OF UNDERSTANDING.  BY EXECUTING THIS AGREEMENT,
CONSULTANT ACKNOWLEDGES THAT (A) CONSULTANT HAS BEEN GIVEN AT LEAST TWENTY-ONE
(21) DAYS TO CONSIDER THE TERMS OF THIS AGREEMENT, AND HAS EITHER CONSIDERED IT
FOR THAT PERIOD OF TIME OR KNOWINGLY AND VOLUNTARILY WAIVED THE RIGHT TO DO SO;
(B) CONSULTANT HAS BEEN ADVISED BY VIRTUE OF THIS PART OF THE AGREEMENT TO
CONSULT WITH AN ATTORNEY REGARDING THE TERMS OF THIS AGREEMENT; (C) CONSULTANT
HAS CONSULTED WITH, OR HAD SUFFICIENT OPPORTUNITY TO CONSULT WITH, AN ATTORNEY
OF  CONSULTANT’S OWN CHOOSING REGARDING THE TERMS OF THIS AGREEMENT;
(D) CONSULTANT HAS READ THIS AGREEMENT AND FULLY UNDERSTANDS THE TERMS OF THIS
AGREEMENT AND THEIR IMPORT; (E) EXCEPT AS PROVIDED BY THIS AGREEMENT, CONSULTANT
HAS NO CONTRACTUAL RIGHT OR CLAIM TO THE PAYMENTS AND BENEFITS DESCRIBED HEREIN;
(F) THE CONSIDERATION PROVIDED FOR HEREIN IS GOOD AND VALUABLE; AND
(G) CONSULTANT IS ENTERING INTO THIS AGREEMENT VOLUNTARILY, OF CONSULTANT’S OWN
FREE WILL, AND WITHOUT ANY COERCION, UNDUE INFLUENCE, THREAT, OR INTIMIDATION OF
ANY KIND.  CONSULTANT FURTHER ACKNOWLEDGES THAT FOR PURPOSES OF THE
HEELING, INC. 2006 STOCK INCENTIVE PLAN, AS AMENDED (THE “PLAN”), THAT HIS
SERVICES HEREUNDER WILL NOT BE DEEMED TO BE “CONTINUOUS SERVICE” (AS DEFINED
PURSUANT TO THE PLAN); THAT THE VESTING OF HIS OPTIONS ISSUED UNDER THE PLAN
WILL ONLY CONTINUE SO LONG AS HE REMAINS A DIRECTOR OF THE COMPANY; AND THAT
COMPANY MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE TERM OF
CONSULTANT’S STATUS AS A DIRECTOR OF THE COMPANY.


 


10.           REVOCATION.  WITHIN THE SEVEN (7) CONSECUTIVE CALENDAR DAYS
FOLLOWING CONSULTANT’S EXECUTION OF THIS AGREEMENT (THE “REVOCATION PERIOD”),
CONSULTANT MAY REVOKE THIS AGREEMENT BY WRITTEN NOTICE SENT BY BOTH FAX AND
FIRST CLASS MAIL TO THE COMPANY IN CARE OF ITS ATTORNEY, KENNETH C. BROODO,
GARDERE WYNNE SEWELL LLP, 1601 ELM STREET, SUITE 3000, DALLAS, TEXAS 
75201-4761, FAX NUMBER (214) 999-3626.  IF CONSULTANT REVOKES THIS AGREEMENT,
THE CONSULTANT SHALL HAVE NO RIGHT OR ENTITLEMENT TO ANY OF THE CONSIDERATION
DESCRIBED IN PARAGRAPH 4 OR ELSEWHERE IN THIS AGREEMENT.  CONSULTANT UNDERSTANDS
THAT IF THE COMPANY DOES NOT RECEIVE NOTICE OF REVOCATION PRIOR TO THE
EXPIRATION OF THE REVOCATION PERIOD, CONSULTANT SHALL HAVE FOREVER WAIVED THE
RIGHT TO REVOKE THIS AGREEMENT, AND THIS AGREEMENT AND ALL OF ITS TERMS SHALL
HAVE FULL FORCE AND EFFECT.


 


11.           RESTRICTIVE COVENANTS; ARBITRATION.  THE FOLLOWING CONTRACTUAL
TERMS STATED IN THE EMPLOYMENT AGREEMENT, TO THE EXTENT THAT THEY APPLY
POST-EMPLOYMENT, SHALL SURVIVE THE EXECUTION OF THIS AGREEMENT AND CONTINUE IN
FULL FORCE AND EFFECT:  PARAGRAPHS 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 20, AND 21 OF THE EMPLOYMENT AGREEMENT.  FOR THE SAKE OF CLARITY, NO
NON-COMPETE COVENANTS ARE INTENDED TO COMMENCE UPON THE TERMINATION OF THIS
AGREEMENT, AND THIS AGREEMENT IS NOT INTENDED TO BE EXCLUSIVE.


 


12.           SURVIVAL.  THE TERMS AND OBLIGATIONS STATED IN THIS PARAGRAPH AND
PARAGRAPHS 1, 2.B., 3.B., 3.C., 5, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19,
20, 21, 22, AND 23 OF THIS AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT (REGARDLESS OF THE BASIS FOR TERMINATION), AND REMAIN IN FULL FORCE
AND EFFECT BASED ON THE TERMS AS STATED.  (ALL REFERENCED PARAGRAPHS INCLUDE
THEIR SUBPARTS UNLESS OTHERWISE SPECIFIED.)


 


13.           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
OF THE PARTIES WITH REGARD TO THE SUBJECT MATTER OF THIS AGREEMENT, AND
SUPERSEDES ALL PRIOR AND CONTEMPORANEOUS NEGOTIATIONS AND AGREEMENTS, ORAL OR
WRITTEN, WITH REGARD TO THE SAME SUBJECT MATTER, EXCEPT AS OTHERWISE STATED
HEREIN.  ALL


 


6

--------------------------------------------------------------------------------



 


PRIOR AND CONTEMPORANEOUS NEGOTIATIONS AND AGREEMENTS REGARDING THE SUBJECT
MATTER OF THIS AGREEMENT ARE DEEMED INCORPORATED AND MERGED INTO THIS AGREEMENT
AND ARE DEEMED TO HAVE BEEN ABANDONED IF NOT SO INCORPORATED, SUBJECT TO THE
EXCEPTIONS STATED IN THIS AGREEMENT.  NO REPRESENTATIONS, ORAL OR WRITTEN, ARE
BEING RELIED UPON BY EITHER PARTY IN EXECUTING THIS AGREEMENT OTHER THAN THE
EXPRESS REPRESENTATIONS SET FORTH IN THIS AGREEMENT.  THE PARTIES HAVE EACH
ENTERED INTO THIS AGREEMENT BASED ON THEIR OWN INDEPENDENT JUDGMENT.  THIS
AGREEMENT CANNOT BE CHANGED OR TERMINATED WITHOUT THE EXPRESS WRITTEN CONSENT OF
THE PARTIES.


 


14.           OTHER DOCUMENTATION.  THE PARTIES SHALL PROMPTLY EXECUTE,
ACKNOWLEDGE AND DELIVER ALL FURTHER DOCUMENTS AND INSTRUMENTS THAT MAY BE
NECESSARY OR CONVENIENT TO CONSUMMATE THIS AGREEMENT; AND TO EXECUTE,
ACKNOWLEDGE, ATTEST AND DELIVER ALL ADDITIONAL DOCUMENTS, INSTRUMENTS, CONSENTS
AND APPROVALS NECESSARY OR ADVISABLE TO MORE FULLY EVIDENCE AND PERFECT EACH
PARTY’S RIGHTS AND OBLIGATIONS DESCRIBED IN THIS AGREEMENT.


 


15.           NON-WAIVER.  ONE OR MORE WAIVERS OF A BREACH OF ANY COVENANT,
TERM, OR PROVISION OF THIS AGREEMENT BY ANY PARTY SHALL NOT BE CONSTRUED AS A
WAIVER OF A SUBSEQUENT BREACH OF THE SAME COVENANT, TERM OR PROVISION; NOR SHALL
IT BE CONSIDERED A WAIVER OF ANY OTHER THEN EXISTING, PRECEDING, OR SUBSEQUENT
BREACH OF A DIFFERENT COVENANT, TERM, OR PROVISION.


 


16.           AUTHORITY.  THE CONSULTANT HEREBY ACKNOWLEDGES AND EXPRESSLY
WARRANTS AND REPRESENTS FOR HIMSELF, AND FOR HIS PREDECESSORS, SUCCESSORS,
ASSIGNS, HEIRS, EXECUTORS, ADMINISTRATORS, AND LEGAL REPRESENTATIVES, AS
APPLICABLE, THAT HE (A) IS LEGALLY COMPETENT AND AUTHORIZED TO EXECUTE THIS
AGREEMENT; (B) HAS NOT ASSIGNED, PLEDGED, OR OTHERWISE IN ANY MANNER, SOLD OR
TRANSFERRED, EITHER BY INSTRUMENT IN WRITING OR OTHERWISE, ANY RIGHT, TITLE,
INTEREST, OR CLAIM THAT HE MAY HAVE BY REASON OF ANY MATTER DESCRIBED IN THIS
AGREEMENT; (C) HAS THE FULL RIGHT AND AUTHORITY TO ENTER INTO THIS AGREEMENT AND
TO CONSUMMATE THE COVENANTS CONTEMPLATED HEREIN; AND (D) WILL EXECUTE AND
DELIVER SUCH FURTHER DOCUMENTS AND UNDERTAKE SUCH FURTHER ACTIONS AS MAY
REASONABLY BE REQUIRED TO EFFECT ANY OF THE AGREEMENTS AND COVENANTS IN THIS
AGREEMENT.  THE COMPANY HEREBY REPRESENTS THAT THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY THE COMPANY AND THAT THE PERSON EXECUTING THIS AGREEMENT ON BEHALF
OF THE COMPANY IS AUTHORIZED TO EXECUTE THIS AGREEMENT.


 


17.           SEVERABILITY.  IF ANY PROVISION OR TERM OF THIS AGREEMENT IS HELD
TO BE ILLEGAL, INVALID, OR UNENFORCEABLE, SUCH PROVISION OR TERM SHALL BE FULLY
SEVERABLE; THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL,
INVALID, OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED PART OF THIS AGREEMENT;
AND THE REMAINING PROVISIONS OF THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID, OR UNENFORCEABLE
PROVISION OR BY ITS SEVERANCE FROM THIS AGREEMENT.  FURTHERMORE, IN LIEU OF EACH
SUCH ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION OR TERM THERE SHALL BE ADDED
AUTOMATICALLY AS A PART OF THIS AGREEMENT ANOTHER PROVISION OR TERM AS SIMILAR
TO THE ILLEGAL, INVALID, OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND THAT
IS LEGAL, VALID, AND ENFORCEABLE.


 


18.           ATTORNEYS’ FEES IN THE EVENT OF BREACH.  SHOULD A PARTY TO THIS
AGREEMENT MAKE A CLAIM AGAINST ANOTHER PARTY TO THIS AGREEMENT FOR A BREACH OF
ANY PROVISION OF THIS AGREEMENT, THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER ITS REASONABLE ATTORNEYS’ FEES, EXPENSES, AND COSTS.  EACH PARTY SHALL
HAVE THE RIGHT TO SEEK SPECIFIC PERFORMANCE OF THIS AGREEMENT, AND DECLARATORY
AND INJUNCTIVE RELIEF.


 


19.           GOVERNING LAW; EXCLUSIVE VENUE.  ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND ITS EXHIBITS
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR
RULE (WHETHER OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN TEXAS, UNLESS PREEMPTED
BY FEDERAL LAW OR OTHERWISE STATED IN THIS AGREEMENT.  THE


 


7

--------------------------------------------------------------------------------



 


PARTIES CONSENT, STIPULATE AND AGREE THAT THE EXCLUSIVE VENUE OF ANY LAWSUIT,
ARBITRATION, OR OTHER PROCEEDING REFERENCED IN, ARISING FROM, OR RELATED TO THIS
AGREEMENT SHALL BE DALLAS, TEXAS.


 


20.           SUCCESSORS AND ASSIGNS.  ALL OF THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE HEIRS, IF ANY, SUCCESSORS, AND ASSIGNS; PROVIDED, HOWEVER, THAT THE
CONSULTANT SHALL NOT ASSIGN ANY OF HIS RIGHTS UNDER THIS AGREEMENT, OR DELEGATE
THE PERFORMANCE OF ANY OF HIS DUTIES HEREUNDER, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.  THE MERGER OR CONSOLIDATION OF THE COMPANY INTO OR WITH
ANY OTHER ENTITY SHALL NOT TERMINATE THIS AGREEMENT.


 


21.           CONSTRUCTION.  THE PARTIES WERE EACH FULLY REPRESENTED BY COUNSEL
IN NEGOTIATING THIS AGREEMENT.  THE LANGUAGE OF ALL PARTS OF THIS AGREEMENT
SHALL IN ALL CASES BE CONSTRUED AS A WHOLE, ACCORDING TO ITS FAIR MEANING, AND
NOT STRICTLY FOR OR AGAINST ANY PARTY.  AS USED IN THIS AGREEMENT, THE SINGULAR
OR PLURAL NUMBER SHALL BE DEEMED TO INCLUDE THE OTHER WHENEVER THE CONTEXT SO
INDICATES OR REQUIRES.


 


22.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
ORIGINALS AND/OR COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL FOR ALL
PURPOSES, BUT ALL SUCH COUNTERPARTS TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.


 


23.           HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR DEFINE THE MEANING OF THE PROVISIONS OF
THIS AGREEMENT.


 


{THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.}


 


8

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES, INTENDING TO BE LEGALLY BOUND BY THIS
AGREEMENT, HAVE DULY EXECUTED THIS AGREEMENT, AS OF THE DATES INDICATED BELOW:

 

COMPANY:

 

HEELYS, INC., A DELAWARE CORPORATION

 

Address:

 

 

 

 

 

 

 

3200 Belmeade Drive

 

By:

/s/ Gary L. Martin

Suite 100

 

Name:

Gary L. Martin

Carrollton TX 75006

 

Title:

Chairman of the Board

 

 

 

 

 

 

Date: April 30, 2008

 

 

 

 

 

 

 

 

 

CONSULTANT:

 

PATRICK F. HAMNER

 

Address:

 

 

 

 

 

 

 

7327 Centenary Avenue

 

/s/ Patrick F. Hamner

Dallas, TX 75225

 

 

 

 

Date: April 30, 2008

 

 

 

 

9

--------------------------------------------------------------------------------

 